

102 S4701 IS: Ports-to-Plains Highway Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4701IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Gardner (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to future interstate designations, and for other purposes.1.Short titleThis Act may be cited as the Ports-to-Plains Highway Act of 2020.2.Future interstate designation and operation(a)Inclusion of certain route segments on interstate systemSection 1105(e)(5) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 118 Stat. 293; 129 Stat. 1422; 133 Stat. 3018) is amended—(1)in subparagraph (A), in the first sentence—(A)by inserting subsection (c)(14)(A)(ii) (relating solely to the portion from Limon to I–76 in the vicinity of Brush), after subsection (c)(13),; and(B)by inserting subsection (c)(38), after subsection (c)(37),; and(2)in subparagraph (C)(i), by adding at the end the following: A State having jurisdiction over any segment of the routes referred to in subsection (c)(14)(A)(ii) (relating solely to the portion from Limon to I–76 in the vicinity of Brush) or (c)(38) shall erect signs, as appropriate and approved by the Secretary, identifying such segment as a future addition to the Interstate System.. (b)Vehicle weight limitationsSection 127 of title 23, United States Code, is amended by adding at the end the following:(v)Operation of vehicles on certain Texas, Oklahoma, Colorado, and New Mexico highwaysIf any segment of the routes referred to in paragraph (14)(A)(ii) (relating solely to the portion from Limon to I–76 in the vicinity of Brush) or paragraph (38) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 114 Stat. 2763A–202; 119 Stat. 1210) is designated as a route on the Interstate System, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without regard to any requirement under this section..